WilsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court:
That the merchandise the subject of the above-entitled appeal for reappraisement is properly dutiable on the basis of American Selling Price as defined in Section 402(g), Tariff Act of 1930 as amended.
That the said American Selling Price as defined in Section 402(g), Tariff Act of 1930 as amended, was as follows for the export period indicated.
Item Export period Price
Sodium Pas 1956 $2.20 per lb. less 1% net packed
*549IT IS FURTHER STIPULATED AND AGREED that the appeal he deemed submitted for decision on this stipulation.
On the agreed facts, I find American selling price, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended by-section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved and that such value at the time of exportation was $2.20 pel pound, less 1 per centum, net, packed.
Judgment will issue accordingly.